Disney, J., dissenting: The original paragraph 16 of the partnership agreement provided for acquisition of a deceased partner’s interest by the survivor. That paragraph was amended about August 18, 1941, the new paragraph referring to the partnership assets to be acquired by the survivor pursuant to the agreement and the amendment. Then provision was made for payments by the survivor to the wife of a deceased or mentally incapacitated partner, and for acquisition by the survivor of the right to use the partnership name. This appears to me to be a capital transaction, the payments to the wife being an integral part of the consideration for passage of title to the partnership assets to the survivor. I would not exclude such payments from petitioner’s income. I therefore respectfully dissent. Tukner and Murdock, JJ., agree with this dissent.